DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-16, 18 and 20 of U.S. Patent No. 10,541,942 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  	Regarding claim 21, A network computing device for accelerating edge device workloads, the network computing device comprising: a compute engine; a processor . 


 	Regarding claim 26, The network computing device of claim 25, wherein to select the platform to process the request comprises to: transmit, by a gateway of the communication circuitry and to a load balancer of the communication circuitry, a notification that the received request is ready to be processed, wherein the notification includes the identified compute requirements and an identifier of the identified non-accelerated FaaS operation; and select, by the load balancer, the processor platform to perform the identified non- accelerated FAAS operation. (Claim 4, The network 
identified compute requirements;  and select, by the load balancer, the processor platform of the one or more processor platforms to perform the identified non-accelerated FaaS operation.). 
 	Regarding claim 27, The network computing device of claim 21, wherein the communication circuitry is further to: authenticate the received request; and transmit, in response to a determination that the received request has been successfully authenticated, authentication and billing information to a central billing authority. (Claim 6,   The network computing device of claim 1, wherein the communication circuitry is further to: authenticate, by the gateway, the received request; and transmit, in response to a determination that the received request has been successfully authenticated, authentication and billing information to a central billing authority.).
 	Regarding claim 28,  The network computing device of claim 21, wherein the communication circuitry is further to create an entry in a tracking table, wherein the entry corresponds to the received request, and wherein the entry includes identifying information of the received request and a status of the received request. (Claim 8, The network computing device of claim 1, wherein the communication circuitry is further to create an entry in a tracking table, wherein the entry corresponds to the received 
  	Regarding claim 29, The network computing device of claim 21, wherein to identify the compute requirements for the identified accelerated FaaS operation comprises to identify the compute requirements as a function of one or more quality of service (QoS) requirements. (Claim 9, The network computing device of claim 1, wherein to identify the compute requirements for the identified AFaaS operation comprises to identify the compute requirements as a function of one or more quality of service (QoS) requirements.).  	Regarding claim 30, The network computing device of claim 21, wherein the communication circuitry is further to store at least a portion of the received request in a main memory of the network computing device, and wherein to forward the received request to the selected platform comprises to forward the received request with a point to a location in the main memory at which the at least a portion of the received request has been stored. (Claim 10, The network computing device of claim 1, wherein the communication circuitry is further to store at least a portion of the received request in a main memory of the network computing device, and wherein to forward the received request to the selected accelerated platform comprises to forward the received request with a point to a location in the main memory at which the at least a portion of the received request has been stored.). 
 	Regarding claim 31, One or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a network computing device to: identify an accelerated function-as-a-service (FaaS) operation that is to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467